DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received February 10, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant's arguments filed February 10, 2022 with respect to claim(s) 1, 3-10 have been fully considered but they are not persuasive.
Applicant argues, Umicore 6862, alone or in combination with Watanabe, does not teach or suggest the claimed positive electrode material, in particular the limitation reciting the carbon content in the lithium transition metal-based oxide powder. Remarks p. 4-6. Here, it appears the Applicant has misinterpreted the teachings of each of the prior art references that were used in the rejection below. As Examiner has acknowledged, Umicore 6862 is silent in regards to the carbon content in the positive active material. Watanabe clearly teaches that the carbon content in the lithium composite compound is no more than 300ppm, which falls within the claimed ranges [0047]. The paragraph is provided below to further indicate the teachings of Watanabe:

    PNG
    media_image1.png
    231
    751
    media_image1.png
    Greyscale

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the Examiner further notes, the claims are directed to the product (i.e. positive active material) and not the process of making the positive active material. Thus, the limitation in claim 1 which recites “wherein the carbon content in the positive electrode material is determined with an analysis of CO2 and CO contents in a gas resulting from combustion of the positive electrode material” this is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Therefore, Applicant’s argument with respect to Umicore 6862 and Watanabe’s teachings with respect to the method of making of product is moot, as the claim is directed to the positive active material, thus, how the carbon content is determined, is not given patentable weight, as far as the prior art teaches the claimed product, which in this case Umicore6862 in .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)") in further view of US20110281168A1 (Watanabe)
Regarding claim 1, Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a lithium ion battery [Abs.]. Umicore (6862) further teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising the elements Li, M and oxygen, for example, LiMO2--where M has the formula M=(Niz(Ni1/2Mn1/2)yCox)1-kAk, with +a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, --0.05≤a≤0.05, 0.18≤x≤0.22, 0.45≤z≤0.515, 1.075<z/y<1.625, x+y+z=l and k≤0.01.) [pg. 1 lines 17-18 and pg. 3 lines 30-36; p. 5 lines 24-36 teaches the overlapping ranges]. It is noted with regard to values of a, x, z and z/y, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap. 
Umicore is silent in respect to exact claimed formula as thought in the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Umicore teaches the carbon content to be 47.19 g of carbon black of Timcal [p.11 lines 16-17], however does not explicitly disclose the amount to be from 150 ppm to ≤ 1000 ppm. 
Watanabe teaches lithium composite compound particles having a composition represented by the formula: Li1+xNi1-y-zCoyMzO2 (M=B or Al), which is similar to the positive electrode material of Umicore [0023]. Watanabe teaches the carbon content to be no more than 300ppm; which falls within the claimed range [0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Umicore and further incorporate the teachings of Watanabe as Watanabe teaches that a secondary battery produced using the lithium composite with the carbon content of the lithium composite 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Umicore and incorporate the teachings of the technique used to determine the carbon content taught by Watanabe, as the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Thus, absent any persuasive evidence to the contrary, it is the position of the Office that these known, previously achieved, and desirable ranges could be produced by known technique and routine experimentation using only the skill and knowledge of the artisan plus the information available at the time of invention as disclosed by the cited references.
With regards to the claimed, “wherein the carbon content in the positive electrode material is determined with an analysis of CO2 and CO contents in a gas resulting from combustion of the positive electrode material” this is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 3, modified Umicore (6862) teaches the lithium transition metal oxide powder having a carbon content within the claimed range of ≤400 ppm (please refer to rejection of claim 1).
Regarding claim 7, Umicore (6862) teaches that during the second sintering step, the crystalline structure of the alumina that is added is preserved in the final product. In another embodiment, the amount of fluorine-containing polymer in the second mixture is between 0.1 and 2wt%, and preferably between 0.2 and 0.5wt%. (corresponding to the claimed wherein in the secondary phase further comprises up to 1 wt% of Al2O3) [pg. 6 lines 24-35].
Umicore (6862) is silent with regard to the amount Al2O3 that is used in the secondary phase. However, Umicore (6862) discloses the wt% of the fluorine containing polymer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected Al2O3 as the compound in the secondary phase as it would also provide the same results as a fluorine containing polymer. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143, A. and 2143.02).

Umicore (6862) is silent in regards to the exact claimed wt% of the compounds used in the secondary phase as stated in the claimed invention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Regarding claim 8, Umicore (6862), teaches wherein A is at least one dopant and comprises of Al (corresponding to the claimed wherein the dopant A comprises of Al)[pg.3 lines 36-38]
Regarding claim 9,  Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising a core and a surface layer, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, the core having a layered crystal structure comprising the elements Li, M and oxygen, wherein M has the formula M=(Niz (Ni1/2 Mn1/2)y Cox)1-k Ak, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1, wherein the Li content is stoichiometrically controlled with a molar ratio 0.95≤Li:M≤ 1.10; wherein A is at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%; and wherein the surface layer has an Al content that increases from the Al content of the core at the inner interface to at least 10 mol% at the outer interface, and the Al contents are determined by XPS (corresponding to the claimed wherein the powder comprises a core comprising the lithium transition metal-based oxide and a surface layer comprising lithium and transition metals, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, wherein A comprises at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%, and wherein the surface layer has an Al content that increases from the Al content of the core at the inner interface to at least 10 mol% at the outer interface, the Al content being determined by XPS) [pg 3 lines 30-40, pg. 4 lines 1-5]
Regarding claim 10, Umicore (6862) teaches the surface layer consists of an intimate mixture of elements of the core, LiF and Al203, and further contains either one or more 2O3 and CaO) [pg. 4 lines 15-18 and pg. 5 lines 26-28].

Claims 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") in further view of US20110281168A1 (Watanabe)
and WO 2016/055911 A1 ("Umicore 5911").

Regarding claim 4, as stated above modified Umicore (6862) teaches a cathode electrode material, however is silent in regards to the lithium transition metal based oxide powder having a sulfur content. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary battery which further comprises a sodium and sulfur impurity, wherein the sum (2*Nawt)+Swt of the sodium (Nawt) and sulfur (Swt) content expressed in wt% is more than 0.4% and less than 1.6 wt%, and wherein the sodium to sulfur molar ratio (Na/S) is 0.4<Na/S<2 (as claimed wherein the LiMO2 has a sulfur content between 0.05-1.0 wt%) [pg. 4 lines 39-41 and pg. 5 lines 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Umicore (6862) which has a sulfur content to the lithium transition metal based oxide composition because doing so would achieve excellent performance in lithium batteries [Umicore 5911 pg. 4 lines 30-33].
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Regarding claim 5, as stated above modified Umicore (6862) teaches a cathode electrode material, however is silent in regards to the lithium transition metal based oxide powder further comprising of a LiNaSO4 in the secondary phase. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary LiNaSo4 phase, which is at least 0.5 wt % (corresponding the claimed powder further comprising between 0.15 and 5% wt% of LiNaSO 4in the secondary phase) [pg. 5 lines 3-5].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified Umicore (6862) which teaches the powder further comprising of LiNaSO 4 in the ranges as claimed in the current invention.
Doing so would enhance would enhance the function of lithium batteries and provide additional safety characteristics.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).
Regarding claim 6, as stated above, modified Umicore (6862) teaches the cathode further contains a LiNaS04 in the secondary phase (as claimed wherein the lithium transition metal based oxide comprises of LiNaSO4)[pg. 8 lines 5-6].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729